DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim 1 is rejected under 35 U.S.C. 102 a1 as being anticipated by Hasslberger et al. (US 20080184985).

 	Regarding claim 1, Moor discloses “a smoker assembly” (annotated fig.2) comprising: 
 	“a body portion comprising a top end and a bottom end” (1 pointed at a body portion having a top end 2A and a bottom end), and “a plurality of walls that define a chamber” (fig.1 shows plurality of walls defining a chamber 10); 
 	“at least one air inlet vent defined in a first wall of the plurality of walls proximate said top end” (annotated fig.2 shows at least one air vent in a first wall proximate said top end); and 
 	“at least one air inlet duct” (annotated fig.2) “extending along and coupled to an inner surface of said first wall” (annotated fig.2 shows a duct or a channel coupled to an inner surface of said first wall), wherein “said air inlet duct comprises a first opening configured to align with said air inlet vent” (the air inlet duct having a top opening align with the air inlet vent) and “a second opening configured to be positioned proximate said bottom end” (annotated fig.1).


 	Claims 1, 3, 5, 9, 11 and 13 are rejected under 35 U.S.C. 102 a1 as being anticipated by Cedar et al. (US 2013/0112187).
 	Regarding claim 1, Cedar et al. discloses “a smoker assembly” (abstract) comprising: 
 	“a body portion comprising a top end and a bottom end” (670 pointed at a body portion), and “a plurality of walls that define a chamber” (figs.1 and 3 shows the plurality of walls define a chamber); 
 	“at least one air inlet vent defined in a first wall of the plurality of walls proximate said top end” (annotated fig.6); and 
 	“at least one air inlet duct” (680 forms an air duct) “extending along and coupled to an inner surface of said first wall” (fig.6A, 680 shows air duct 680 is coupled to the first wall via 682), wherein “said air inlet duct comprises a first opening configured to align with said air inlet vent” (annotated fig.6 shows air inlet duct having an opening align with said air inlet duct) and “a second opening configured to be positioned proximate said bottom end” (annotated fig.6).
 	Regarding claim 3, Cedar et al. discloses “the second opening is configured to channel air into the chamber” (annotated fig.6 shows the second opening. Para.0054, i.e., where the fan is stationary or moving slowly, additional outside air (arrow 608) can also be drawn in through the lower air vent 204 in the housing 110. Examiner noted that the air is guided by the inlet duct 680).
 	Regarding claim 5, Cedar et al. discloses “said air inlet duct comprises a front side and an opposing rear side” (see annotated fig.6A), wherein “the first opening is formed in said front side and the second opening is formed in said rear side” (annotated fig.6A).
 	Regarding claim 9, Cedar et al. discloses “said air inlet duct comprises a top end and a bottom end” (annotated fig.6 shows an air inlet duct defined in a first wall having a top end and a bottom end), “said first opening positioned proximate said top end and said second opening positioned proximate said bottom end” (annotated fig.6A).
 	Regarding claim 11, Cedar et al. discloses “a method of assembling a smoker assembly” (abstract), said method comprising: 
 	“forming an air inlet vent through a body portion” (annotated fig.6 shows an air inlet vent through a body portion or first wall), wherein “the body portion includes a top end and a bottom end and” (102 or 670 pointed at said body portion), and “a plurality of walls that define a chamber” (fig.3 shows a top view such that the body portion forms a plurality of walls that define a chamber), “the air inlet vent” (annotated fig.6 shows the air inlet vent) “being positioned proximate the top end” (annotated fig.6), “the air inlet vent defined in a first wall of said plurality of walls” (annotated fig.6); and 
 	“coupling an air inlet duct to the body portion” (annotated fig.6A, the duct 680 and 682 is coupled to the body portion 670), “the air inlet duct having a first opening and a second opening” (annotated fig.6A), wherein “coupling the air inlet duct comprises aligning the first opening with the air inlet vent” (annotated fig.6) and “positioning the second opening proximate the bottom end of the body portion” (annotated fig.6); wherein “the air inlet duct extends along and is coupled to an inner surface of said first wall” (annotated fig.6 and annotated fig.6A).
 	Regarding claim 13, Cedar et al. discloses “coupling the air inlet duct to the body portion comprises coupling the air inlet duct to the body portion” (annotated fig.6 and annotated fig.6A) “such that an airflow enters the air inlet vent, is channeled downward through the air inlet duct” (the airflow  570 and 612 shows at least at portion of airflow is channeled downward through the air inlet duct), and “is discharged from the air inlet duct through the second opening into the chamber” (see annotated fig.6A and annotated fig.6).




Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cedar et al. (US 2013/0112187) in view of Byrnes et al. (US 7,984,709).
 	Regarding claim 4, Cedar et al. discloses all the features of claim limitations as set forth above except for said body portion comprises at least one control mechanism slidably coupled to said body portion proximate the air inlet vent, wherein said at least one control mechanism is configured to slide along said body portion to selectively cover a portion of the air inlet vent to control an airflow therethrough.
 	Byrnes et al. teaches “said body portion” (22 pointed at the body portion) comprises “at least one control mechanism” (100, 120, 90, 130, 136, 138, 70) slidably coupled to “said body portion” (22) proximate “the air inlet vent” (26), wherein “said at least one control mechanism is configured to slide along said body portion to selectively cover a portion of the air inlet vent to control an airflow therethrough” (the portion 72 of control mechanism is configured to slid along said body portion to selectively cover a portion of the air inlet vent to control an airflow therethrough). Cedar et al. teaches a cooking device. Byrnes et al. teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cedar et al. with Byrnes et al., by adding Byrnes et al.’s slide mechanism to Cedar et al.’s an inlet duct of first wall, to provide the desired amount of air for the combustion chamber. 


 	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cedar et al. (US 2013/0112187) in view of Brown (US 2012/0318255).
 	Regarding claim 6, Cedar et al. discloses “a bottom assembly” (figs.1-2, legs assembly).
 	Cedar et al. is silent regarding a bottom assembly removably coupled to said bottom end of said body portion.
 	Brown teaches “a bottom assembly removably coupled to said bottom end of said body portion” (fig.3, 52 pointed at the bottom assembly that is removable to said bottom portion of said body 30). Cedar et al. teaches a cooking device. Brown teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cedar et al. with Brown, by modifying Cedar et al.’s bottom assembly according to Brown’s removable bottom assembly, to provide convenient portable bottom assembly for easy to clean and repair.  
 	Regarding claim 15, modified Cedar et al. discloses “removably coupling a bottom assembly to the bottom end of the body portion” (Brown, fig.3, 52 pointed at the bottom assembly that is removable to said bottom portion of said body 30). Cedar et al. teaches a cooking device. Brown teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cedar et al. with Brown, by modifying Cedar et al.’s bottom assembly according to Brown’s removable bottom assembly, to provide convenient portable bottom assembly for easy to clean and repair.  

 

 	Claims 7-8, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cedar et al. (US 2013/0112187) in view of Ortner et al. (US 2011/0271949).
 	Regarding claim 7, Cedar et al. discloses all the features of claim limitations as set forth above except for a lid assembly pivotally coupled to said top end of said body portion, said lid assembly comprising at least one exhaust vent defined therethrough.
 	Ortner et al. teaches “a lid assembly” (13 and 76 pointed at the lid assembly) pivotally coupled to “said top end of said body portion” (fig.2 the lid is pivotablly coupled to said top end of the body portion 12), “said lid assembly comprising at least one exhaust vent defined therethrough” (the lid assembly 13 comprising at least one exhaust vent 71). Cedar et al. teaches a cooking device. Ortner et al. teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cedar et al. with Ortner et al., by adding Ortner et al.’s lid assembly to Cedar et al.’s said body portion, to provide cover for increasing or adjusting a desired the opearting temperature for cooking purpose. 
 	Regarding claim 8, modified Cedar et al. discloses “said lid assembly comprises at least one control mechanism slidably coupled to said lid assembly proximate the exhaust vent” (Ortner et al., fig.2, 71 pointed at the at least one control mechanism and para.0028, i.e., a vent 71 generally will be provided in a rear or side wall of the lid 13. The vent generally can include a conventional charcoal grill vent, including a series of openings 72 and a shutter 73 rotatably mounted over the vent openings and which can be rotated to open or close the vent openings to a desired amount for release of smoke and/or heat from the cooking chamber or area of the grill), wherein “said at least one control mechanism is configured to slide along said lid assembly to selectively cover a portion of the exhaust vent to control an airflow therethrough” (Ortner et al., para.0028, i.e., a vent 71 generally will be provided in a rear or side wall of the lid 13. The vent generally can include a conventional charcoal grill vent, including a series of openings 72 and a shutter 73 rotatably mounted over the vent openings and which can be rotated to open or close the vent openings to a desired amount for release of smoke and/or heat from the cooking chamber or area of the grill).
 	Regarding claim 14, Cedar et al. discloses all the features of claim limitations as set forth above except for slidably coupling at least one control mechanism to the body portion proximate the air inlet vent, wherein the at least one control mechanism is configured to slide along the body portion to selectively cover a portion of the air inlet vent to control an airflow therethrough.
 	Ortner et al. teaches “slidably coupling at least one control mechanism to the body portion proximate the air inlet vent, wherein the at least one control mechanism is configured to slide along the body portion to selectively cover a portion of the air inlet vent to control an airflow therethrough” (Ortner et al., fig.2, 71 pointed at the at least one control mechanism and para.0028, i.e., a vent 71 generally will be provided in a rear or side wall of the lid 13. The vent generally can include a conventional charcoal grill vent, including a series of openings 72 and a shutter 73 rotatably mounted over the vent openings and which can be rotated to open or close the vent openings to a desired amount for release of smoke and/or heat from the cooking chamber or area of the grill).
 	Regarding claim 16, modified Cedar et al. discloses “pivotally coupling a lid assembly” (13 and 76 pointed at the lid assembly. fig.2 the lid is pivotablly coupled to said top end of the body portion 12) to “the top end of the body portion” (fig.2 the lid is pivotablly coupled to said top end of the body portion 12), “the lid assembly including at least one exhaust vent defined therethrough” (the lid assembly 13 comprising at least one exhaust vent 71). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cedar et al. with Ortner et al., by adding Ortner et al.’s lid assembly to Cedar et al.’s said body portion, to provide cover for increasing or adjusting a desired the operating temperature for cooking purpose.
 	Regarding claim 17, modified Cedar et al. discloses “slidably coupling at least one control mechanism to the lid assembly proximate the exhaust vent, wherein the at least one control mechanism is configured to slide along the lid assembly to selectively cover a portion of the exhaust vent to control an airflow therethrough” (Ortner et al., fig.2, 71 pointed at the at least one control mechanism and para.0028, i.e., a vent 71 generally will be provided in a rear or side wall of the lid 13. The vent generally can include a conventional charcoal grill vent, including a series of openings 72 and a shutter 73 rotatably mounted over the vent openings and which can be rotated to open or close the vent openings to a desired amount for release of smoke and/or heat from the cooking chamber or area of the grill).



 	Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cedar et al. (US 2013/0112187) in view of Nadal (US 2016/0183724).
 	Regarding claim 10, Cedar et al. discloses all the features of claim limitations as set forth above except for said body portion comprises a plurality of support structures spaced between said top end and said bottom end, wherein said smoker assembly comprises a fuel container configured to engage at least one support structure to position said fuel container at a desired location along said body portion between said top end and said bottom end.
 	Nadal teaches “said body portion comprises a plurality of support structures spaced between said top end and said bottom end” (43b has a plurality of rod structures that between the said top end and said bottom end of the body structure 24), wherein “said smoker assembly” (fig.3 is a smoker assembly) comprises “a fuel container” (fig.2 shows a fuel container 41) configured to engage “at least one support structure” (43b pointed at least one support structure) to position “said fuel container” (41) “at a desired location along said body portion between said top end and said bottom end” (fig.2 shows the fuel container 41 in between the body portion 24). Cedar et al. teaches a cooking device. Nadal teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cedar et al. with Nadal, by adding Nadal’s fuel container and a plurality of support structures to Cedar et al.’s body portion, to provide support for solid fuel (abstract) as taught by Nadal. 
 	Regarding claim 18, Cedar et al. discloses all the features of claim limitations as set forth above except for coupling a plurality of support structures to the body portion and spaced between the top end and the bottom end; and engaging at least one support structure with a fuel container to position the fuel container at a desired location along the body portion between the top end and the bottom end.
 	Nadal teaches “coupling a plurality of support structures” (43b has a plurality of rod structures that between the said top end and said bottom end of the body structure 24) to “the body portion” (the body structure 24) and spaced between “the top end and the bottom end” (top end and bottom end of body portion 24); and “engaging at least one support structure” (43b pointed at least one support structure) with “a fuel container” (41) to position “the fuel container” (41) at a desired location along “the body portion” (24) between “the top end and the bottom end” (the top end and bottom end of 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cedar et al. with Nadal, by adding Nadal’s fuel container and a plurality of support structures to Cedar et al.’s body portion, to provide support for solid fuel (abstract) as taught by Nadal.

    PNG
    media_image1.png
    1485
    1129
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1624
    1128
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1176
    1068
    media_image3.png
    Greyscale




Response to Arguments
 	Applicant’s arguments with respect to claim(s) 10/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761